Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	This action is responsive to communication filed on: 1 June 2022 with acknowledgement of an original application filed on 21 December 2018.  
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1 June 2022 has been entered.
3.	Claims 1-20 are currently pending.  Claims 1, 9, and 17, are independent claims.  Claims 1-20 have been amended.
Response to Arguments

4.	Applicant's arguments filed 1 June 2022 have been fully considered however they are not moot due to new grounds of rejection below necessitated by applicant’s amendments to the claims.
Claim Rejections - 35 USC § 102
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

6.	Claims 1, 4, 9, 12, 17, and 19, are rejected under 35 U.S.C. 102 (a)(1) and (a)(2) as being anticipated by Wright Sr. U.S. Patent Application No. 2018/0089256 (hereinafter ‘256).
As to independent claim 9, “A method of a computing node, comprising: receiving a data file submitted by a blockchain node to a blockchain ledger, where the data file comprises information about an event-driven process of a supply chain and includes an identifier of a destination blockchain node that is a participant in the supply chain nodes” is taught in ‘256 paragraphs 7-11, 152, and Table 2, note “lifecycle entitlement event” is and “event-driven process”;
	“retrieving an entitlement mode of nodes within the supply chain with respect to the data file which is assigned to the data file from among a plurality of entitlement modes corresponding to a plurality of predefined modes of visibility determining which of the nodes within the supply chain have access right to the data file on the blockchain ledger based on the entitlement mode of the data file” is shown in ‘256 paragraphs 61-66, 72, and 139-140, note the ‘data file’ is the ‘product and/or services that entitlement is assigned’;
	“receiving a request for the data file from a different blockchain node; and transmitting information about the event-driven process to the different blockchain node based on the determined access rights of the nodes within the supply chain” is disclosed in ‘256 paragraphs 151and 169-170, note, “In certain embodiments, a blockchain is associated with a single type of entitlement with a single owner, e.g. car leases by a specific company. As described hereinbelow, in other embodiments, a number of associated entitlements can be linked together in a container. Many blockchains may simultaneously operate. Entitlements are referenced using an entitlement unique identifier (EUID)” and “In certain cases, a new blockchain may be created at this point; for example, if a new end-user is requesting a new entitlement. Subsequent transactions concerning the entitlement add blocks to the blockchain. Blockchain 910 then completes the entitlement transaction processing by sending a response to the create entitlement request at step 1012 to EMS 940 indicating success or failure. In the event of failure, the response may include an error code.  At step 1014, EMS 940 provides the entitlement data, including the associated EUID, to vendor 930. At step 1016, vendor 930 provides the entitlement along with the EUID to end-user 960. The EUID henceforth is used to refer to the entitlement. At this point, end-user 960 has access to and can begin to use entitled product 950”.
As to dependent claim 12, “The method of claim 9, wherein the determining comprises determining to reveal content of the data file to an unknown upstream node within the supply chain in response to the retrieved entitlement mode indicating a linked mode” is taught in ‘256 paragraph 169-170.
As to independent claim 1, this claim contains substantially similar subject matter as independent claim 9; therefore, it is rejected along similar rationale.
	As to dependent claim 4 this claim contains substantially similar subject matter as claim 12; therefore, it is rejected along similar rationale.
	As to independent claim 17, this claim is directed to a non-transitory computer readable medium executing the method of claim 9; therefore, it is rejected along similar rationale.
	As to dependent claim 19, this claim contains substantially similar subject matter as claim 12; therefore, it is rejected along similar rationale.

Claim Rejections – 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

8.	Claims 2-3, 10-11, and 18, are rejected under 35 U.S.C. 103 as being unpatentable over Wright Sr. U.S. Patent Application No. 2018/0089256 (hereinafter ‘256) in view of Rae et al. U.S Application Publication No. 2017/0116693 (hereinafter ‘693).
	As to dependent claim 10, the following is not explicitly taught in ‘256: “The method of claim 9, wherein the determining comprises determining to hide content of the data file from one or more of an upstream node and a downstream node in response to the retrieved entitlement mode indicating a restricted access mode” however ‘693 teaches the content is encrypted (i.e. hide) based on the license agreement in paragraphs 36 and 83.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention of management of entitlements in a blockchain taught in ‘256 to include a means to hide content from one or more of an upstream node and a downstream node.  One of ordinary skill in the art would have been motivated to perform such a modification to manage digital assets with a decentralized method using a blockchain see ‘693 (paragraphs 2-4).
	As to dependent claim 11, “The method of claim 10, wherein the transmitting comprises transmitting, to a downstream node within the supply chain information about a responsibility of the downstream node with respect to the event-driven process” is shown in ‘693 paragraphs 10 and 36, note the license contains information about a responsibility.
	As to dependent claims 2-3, these claims contain substantially similar subject matter as claims 10-11; therefore, they are rejected along similar rationale.
	As to dependent claim 18, this claim contains substantially similar subject matter as dependent claim 10; therefore, it is rejected along similar rationale.
9.	Claims 5, 7-8, 13, 15-16, and 20, are rejected under 35 U.S.C. 103 as being unpatentable over Wright Sr. U.S. Patent Application No. 2018/0089256 (hereinafter ‘256) in view of Solow et al. U.S. Application Publication No. 2018/0322259 (hereinafter ‘259).
	As to dependent claim 13, the following is not explicitly taught in ‘256: “The method of claim 12, wherein the transmitting comprises transmitting, to a downstream node within the supply chain, the content of the data file and information about a responsibility of the downstream node with respect to the event-driven process” however ‘259 teaches the license contains information about the responsibility in paragraph 18.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention of management of entitlements in a blockchain taught in ‘256 to include a means to transmit information about responsibility to a downstream node.  One of ordinary skill in the art would have been motivated to perform such a modification to see ‘259 (paragraphs 2-4).

	As to dependent claim 15, “The method of claim 9, wherein the determining comprises determining to reveal the data file to blockchain nodes outside the supply chain in response to the retrieved entitlement mode indicating an open mode” is shown in ‘259 paragraph 29, note a preview or related content item can be shown the preview is “an open mode” since no license is required to view the preview.
	As to dependent claim 16, “The method of claim 9, wherein the determining comprises determining to hide content of the data file from all subsequent upstream and downstream nodes within the supply chain in response to the retrieved entitlement mode indicating a private mode” is disclosed in ‘259 paragraphs 29 and 31-32, note if the license is not valid or does not exist the content would remain hidden (i.e. encrypted), the client would not be able to consume the content .
	As to dependent claims 5 and 7-8, these claims contain substantially similar subject matter as claims 13 and 15-16; therefore, they are rejected along similar rationale.
	As to dependent claims 20, this claim contains substantially similar subject matter as claim 15; therefore, it is rejected along similar rationale.
10.	Claims 6 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Wright Sr. U.S. Patent Application No. 2018/0089256 (hereinafter ‘256) in view of Brady et al. U.S. Patent Application Publication No. 2018/0167217 (hereinafter ‘217).
	As to dependent claim 14, the following is not explicitly taught in ‘256: “The method of claim 12, wherein the data file expressly defines the computing node as the destination blockchain node of the data file, but does not define any upstream or downstream nodes within the supply chain as a geographic destination of the data file” however ‘217 teaches blockchain implantation of cloud-based services that are designed to deal with compliance issues such as geographic restrictions and rights management in the Abstract, paragraphs 20 and 25.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention of management of entitlements in a blockchain taught in ‘256 to include a means to define a geographic destination.  One of ordinary skill in the art would have been motivated to perform such a modification because blockchain implementation with cloud based technologies is designed to deal with legal compliance issues such as geographic restrictions and enhances security see ‘217 (paragraphs 17, 20, and 78)
	As to dependent claim 6, this claim contains substantially similar subject matter as claim 14; therefore, it is rejected along similar rationale.
Conclusion
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ellen Tran whose telephone number is (571) 272-3842.  The examiner can normally be reached from 7:30 am to 4:00 pm.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
		If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Pwu can be reached at (571) 272-6798.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ELLEN TRAN/Primary Examiner, Art Unit 2433                                                                                                                                                                                                        16 June 2022